                                                                                                            YR


             19-3192-MJ-GOODMAN
Case 1:19-mj-03192-JG Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 1
                                                                          Jul 29, 2019

                                                                                                             Miami
                                                              U.S. Department of Justice
                                                               United States Attorney
                                                              Southern District of Florida



                                                               99 N. E. 4 Street
                                                              Miami, Fl 33132
                                                              (305) 961-9008

                                                              July 26, 2019

Dear Mr. Aruam Gonzalez:

        This is to inform you that you are currently the target of a Federal investigation underway
in the Southern District of Florida, Miami Division. At this time, we are investigating allegations
of violations of Title 21 , United States Code, Sections 846 (conspiracy to possess cocaine with the
intent to distribute) and 963 (conspiracy to import cocaine into the United States).

        I am handling the prosecution of this matter and am preparing to present an indictment to
the grand jury.

        If prior to indictment, you would like to discuss this matter or the possibility of settling this
matter through plea negotiations, please contact or have legal counsel on your behalf contact me
at 305-961-9008. Should you wish to discuss this matter, it is imperative that you contact me as
soon as possible.

                                                        Sincerely,

                                                        ARIANA FAJARDO ORSHAN



                                                By:     ~~
                                                        Kurt Lunkenheimer
                                                        Assistant United States Attorney
